          Case 1:19-cr-00072-DMT Document 40 Filed 06/26/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                )
                                         )
               Plaintiff,                )     ORDER
                                         )
       vs.                               )
                                         )
Dale Anthony Burgard,                    )     Case No. 1:19-cr-072
                                         )
               Defendant.                )


       On June 18, 2020, defendant filed what the court construed as a pro se motion for

substitution of counsel. The court subsequently scheduled an ex parte hearing on the motion for

June 26, 2020, at 10:00 a.m.

       On June 25, 2020, defendant filed a motion to withdraw his motion for substitution of

counsel, advising that the issues precipitating his request for new counsel had been resolved and that

he wants to keep his current attorney.

       The court GRANTS defendant’s motion to withdraw (Doc. No. 39) is GRANTED. The ex

parte motion hearing scheduled for June 26, 2020, at 10:00 a.m. is CANCELED.

       IT IS SO ORDERED.

       Dated this 26th day of June, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
